MEMORANDUM **
Jorge Caballero-Villeda appeals from the 46-month sentence imposed following his guilty plea conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Caballero-Villeda contends that under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the fact of his prior conviction and that it occurred before his deportation needed to be charged in the indictment and proven to a jury beyond a reasonable doubt. This argument is foreclosed by United States v. Esparza-Gonzalez, 422 F.3d 897, 907 (9th Cir.2005), and United States v. Rodriguez-Lara, 421 F.3d 932, 949-50 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.